As filed with the Securities and Exchange Commission on November 10, 2014 Securities Act File No. 333-196882 Investment Company Act File No.811-10543 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 o Pre-Effective Amendment No. x Post-Effective Amendment No.1 (Check appropriate box or boxes) BLACKROCK CORE BOND TRUST (Exact name of registrant as specified in charter) , DELAWARE 19809 (Address of Principal Executive Offices) (800) 882-0052 (Area Code and Telephone Number) John M. Perlowski President and Chief Executive Officer BlackRock Core Bond Trust 55 East 52nd Street New York, New York 10055 (Name and Address of Agent for Service) Copies to: Thomas A. DeCapo,Esq. Skadden, Arps, Slate, Meagher& Flom LLP 500 Boylston Street Boston, Massachusetts 02116 Janey Ahn, Esq. BlackRock Advisors, LLC 40 East 52nd Street New York, New York 10022 EXPLANATORY NOTE The Joint Proxy Statement/Prospectus and Statement of Additional Information, each in the form filed on August 13, 2014 pursuant to Rule 497 of the General Rules and Regulations under the Securities Act of 1933, as amended (File Nos. 333-196882 and 811-10543), are incorporated herein by reference. This amendment is being filed in order to (i) file, as Exhibit 11 to this Registration Statement, the opinion and consent of special counsel for the Registrant, regarding the legality of the securities being offered pursuant to this Registration Statement; and (ii) file, as Exhibit 12 to this Registration Statement, the tax opinion of special U.S. federal income tax counsel for the Registrant. PART C:OTHER INFORMATION ITEM 15.Indemnification There has been no change in the information set forth in Item 15 of the most recently filed Registration Statement of BlackRock Core Bond Trust (the “Registrant”) on FormN-14 under the Securities Act of 1933 (File No.333-196882), as filed with the Securities and Exchange Commission on August 11, 2014, which information is incorporated herein by reference. ITEM 16.Exhibits The agreements included or incorporated by reference as exhibits to this registration statement contain representations and warranties by each of the parties to the applicable agreement. These representations and warranties were made solely for the benefit of the other parties to the applicable agreement and (i) were not intended to be treated as categorical statements of fact, but rather as a way of allocating the risk to one of the parties if those statements prove to be inaccurate; (ii) may have been qualified in such agreement by disclosures that were made to the other party in connection with the negotiation of the applicable agreement; (iii) may apply contract standards of “materiality” that are different from “materiality” under the applicable securities laws; and (iv) were made only as of the date of the applicable agreement or such other date or dates as may be specified in the agreement. The Registrant acknowledges that, notwithstanding the inclusion of the foregoing cautionary statements, it is responsible for considering whether additional specific disclosures of material information regarding material contractual provisions are required to make the statements in this registration statement not misleading. ExhibitNo. Description of Exhibit (1)(a) Agreement and Declaration of Trust (a) (b) Certificate Evidencing Amendment to the Agreement and Declaration of Trust* Amended and Restated Bylaws of the Registrant, dated October 28, 2010 (b) Not applicable. Form of Agreement and Plan of Reorganization (c) (5)(a) Portions of the Amended and Restated Agreement and Declaration of Trust and the Amended and Restated Bylaws of the Registrant defining the Rights of Shareholders* (b) Form of Specimen Certificate for Common Shares of Beneficial Interest of the Registrant (d) Investment Management Agreement by and between the Registrant and BlackRock Advisors, LLC* Not applicable. Second Amended and Restated Deferred Compensation Plan* Custodian Agreement between the Registrant and State Street Bank and Trust Company* Not applicable. Opinion and Consent of Special Counsel for the Registrant*** Tax opinion of Skadden, Arps, Slate, Meagher & Flom LLP*** (13)(a) Transfer Agency and Service Agreement between the Registrant and Computershare Trust Company, N.A. and Computershare Shareholder Services, Inc.* (b) Administrative Services Agreement between the Registrant and State Street * (c) Form of Second Amended and Restated Securities Lending Agency Agreement* Consent of independent registered public accounting firm** Not applicable Power of Attorney, dated June 6, 2014* Form of Proxy Cards for the Funds* * Filed as an exhibit to the Registrant’s Registration Statement on Form N-14, filed on June 18, 2014. ** Filed as an exhibit to the Registrant’s Pre-Effective Amendment No. 1 to the Registration Statement on Form N-14, filed on August 11, 2014. *** Filed herewith. (a) Filed as exhibit (a) to the Registrant’s Registration Statement on Form N-2, filed on October 18, 2001. (b) Filed as exhibit 3.1 to the Registrant’s Form 8-K, filed on October29, 2010. (c) Included in the Statement of Additional Information as Appendix A. (d) Filed as exhibit (d) to the Registrant's Pre-Effective Amendment No. 2 to the Registration Statement on Form N-2, filed on November27,2001. ITEM 17.Undertakings (1) The undersigned Registrant agrees that prior to any public reoffering of the securities registered through use of a prospectus which is part of this Registration Statement by any person or party who is deemed to be an underwriter within the meaning of Rule 145(c) of the Securities Act of 1933, as amended, the reoffering prospectus will contain information called for by the applicable Exchange registration form for reoffering by persons who may be deemed underwriters, in addition to the information called for by other items of the applicable form. (2) The undersigned Registrant agrees that every prospectus that is filed under paragraph (1) above will be filed as part of an amendment to the registration statement and will not be used until the amendment is effective, and that, in determining any liability under the Securities Act of 1933, as amended, each post-effective amendment shall be deemed to be a new registration statement for the securities offered therein, and the offering of securities at that time shall be deemed to be the initial bona fide offering of them. SIGNATURES As required by the Securities Act of 1933, this Registration Statement has been signed on behalf of the Registrant, in the City of New York and the State of New York, on the 10th day of November 2014. BLACKROCK CORE BOND TRUST By: /s/ John M. Perlowski Name: John M. Perlowski Title: President and Chief Executive Officer As required by the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the date indicated. Signature Title Date /s/ John M. Perlowski President and Chief Executive Officer November 10, 2014 John M. Perlowski /s/ Neal J. Andrews Chief Financial Officer November 10, 2014 Neal J. Andrews * Director November 10, 2014 Michael J. Castellano * Director November 10, 2014 Richard E. Cavanagh * Director November 10, 2014 Frank J. Fabozzi * Director November 10, 2014 Kathleen F. Feldstein * Director November 10, 2014 James T. Flynn * Director November 10, 2014 Jerrold B. Harris * Director November 10, 2014 R. Glenn Hubbard * Director November 10, 2014 W. Carl Kester * Director November 10, 2014 Karen P. Robards * Director November 10, 2014 Paul L. Audet * Director November 10, 2014 Henry Gabbay *By: /s/ John M. Perlowski Attorney-in-Fact November 10, 2014 John M. Perlowski EXHIBIT INDEX ExhibitNo. Description of Exhibits 11 Opinion and Consent of Special Counsel for the Registrant 12 Tax opinion relating to Registrant’s reorganization with BlackRock Income Opportunity Trust, Inc.
